Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed November 4, 2022.
No claims have been amended.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “predicting, based on the first mental state of the first user, the second electronic data for each of the plurality of second users, and one or more second machine learning models, one or more therapeutic matches between the first user and one or more second users of the plurality of second users”. Upon a review of the specification, the disclosure does not provide any information as to how this prediction is made beyond statements regarding generation of different scores using machine learning models. However, these descriptions that describe inputting the user data and predicting the mental state and then inputting the mental state in a machine learning model do not provide any specifics regarding how the mental state is relevant to the prediction of the therapeutic matches. For example, how would a match predicted for a patient that is predicted to have a mental state of “angry” differ from a match predicted for a patient that is predicted to have a mental state of “sad”? Without some description as to how the mental states are used in the matching process or some examples that would suggest how those matches are made, there is nothing that would reasonably convey to one skilled in the relevant art that the inventor had possession of systems and methods for predicting therapeutic matches based on the mental state of the first user.
For the above reason, the claims lack the necessary support required under 35 USC 112(a) are rejected under 112(a) for lack of written description.
Claims 2-10 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 2-10 are also rejected under 112(a).
Claim 11 recites limitations that are the same or substantially similar to the limitations of claim 1 and is rejected under 112(a) for the same reason.
Claims 12-20 all ultimately depend from claim 11 and inherit the defects of the claim. Therefore, claims 12-20 are also rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 11) and a machine (claim 1), which are recited as methods and systems that perform the steps and/or functions of: obtaining first electronic data of a first user; obtaining second electronic data for each of a plurality of second users; determining first input data for at least one first machine learning model based on the first electronic data of the first user; predicting, based on the first input data and the at least one first machine learning model, a first mental state of the first user, the first mental state comprising a set of first mood values, a set of first uncertainty values, and a set of first magnitude values, each first mood value of the set of first mood values being associated with a corresponding first uncertainty value of the set of first uncertainty values and a corresponding first magnitude value of the set of first magnitude values, the first magnitude value indicating a first relative strength or weakness of the associated first mood value; predicting, based on the first mental state of the first user, the second electronic data for each of the plurality of second users, and one or more second machine learning models, one or more therapeutic matches between the first user and one or more second users of the plurality of second users of the plurality of second users; facilitating presentation, via a graphical user interface (GUI), of the one or more predicted therapeutic matches; receiving, in response to the first user interacting with the GUI, a user selection of a particular second user of the one or more second users of the plurality of second users; and automatically connecting, in response to receiving the user selection of the particular second user of the one or more second users of the plurality of second users, the first user with each of the one or more second users of the plurality of second users.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of patient and provider matching, which is performed by the system predicting a first mental state of the user and using that prediction for predicting therapeutic matches between the first user and one or more of the plurality of second users and automatically connecting the first user with each of the one or more second users based on a selection of the first user. This is certain methods of organizing human activity because it is managing the interaction between a patient and a provider based on characteristics of each of the patient and the provider.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of obtaining first electronic data of a first user, obtaining second electronic data for each of a plurality of second users, and receiving a user selection of a particular second user of the one or more second users of the plurality of second users are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps of: determining first input data for at least one first machine learning model based on the first electronic data of the first user, the steps specifying data that comprises the mental state of the user, and the steps specifying the data to be used in predicting the therapeutic matches are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step of facilitating presentation of the one or more predicted therapeutic matches is an example of necessary data outputting because it is just displaying the results of the analysis that generated the therapeutic matches. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as a computing system comprising: one or more processors; and memory storing instructions, only serve to generally link the implementation of the abstract idea to a technological environment and the machine learning models, which would be a computer system that comprises processors and memory and is capable of running a machine learning model.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as predicting the mental state using the at least one first machine learning model and predicting the therapeutic matches based on one or more second machine learning models, serve as mere instructions to apply the abstract idea using a computer because they only generically recite the use of machine learning models, and the computer is being used as a tool to perform the abstract idea rather than providing any improvement to the computer’s capabilities. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the processors, the memory, and the machine learning models) are all generically recited components (see specification, par. [0202], “In some embodiments, the processor 1604 comprises circuitry or any processor capable of processing the executable instructions.”; par. [0203]-[0204], which describes the memory as possibly being one of several types of conventional memory (e.g., RAM, ROM, RAM cache, virtual memory, etc.); par. [0064], “For example, the machine learning models 256 may include Bayesian models, neural networks models, deep learning models, supervised learning models, unsupervised learning models, random forest models, and/or the like.”). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer that receives data about patients and about other users, analyzes that data to determine matches between the patients and the other users, and connects these users by allowing them to transmit data over a network. This is a generic computer system comprising generic components performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-10 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-3 recite additional limitations that serve to select by type or source the data to be manipulated by describing the specific types of data that are to be used in generating the second machine learning model that is used to implement the abstract idea or used in making the prediction of the therapeutic matches. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 4-5 recite additional limitations that serve to select by type or source the data to be manipulated by describing the types of data that comprise the first electronic data of the first user and the second electronic data of the second user. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 6-8 and 10 recite additional limitations that describe how to map the mental states on a first coordinate system and identify regions relating to those mappings. This is an additional abstract idea that would be considered a mathematical concept because the mapping and graphing of the mental states and identifying regions are presenting mathematical relationships of data and identifying those relationships in the presentation.
Claim 9 recites additional limitations that amount to selecting by type or source the data to be manipulated because it specifies that the set of mood values are associated with a corresponding time. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 12-20 are ultimately dependent from Claim(s) 11 and includes all the limitations of Claim(s) 11. Therefore, claim(s) 12-20 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 12-20 recite additional limitations that are the same or substantially similar to the limitations of claims 2-10, respectively. Therefore, claims 12-20 are rejected under 101 for the same reasons as claims 2-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firminger (US PG Pub. 2010/0305963) in view of Denison (US PG Pub. 2010/0280579), in further view of Abdullah (US PG Pub. 2017/0262606).

Claim 1
	Regarding claim 1, Firminger teaches
A computing system comprising:
Par. [0065], “FIG. 1 illustrates an example system 100 in which embodiments may be implemented.”
One or more processors
Par. [0067], “In FIG. 1, the device 102 is illustrated as possibly being included within a system 100. Of course, virtually any kind of computing device may be used to implement the special purpose sensor 180 and/or special purpose sensor 182, special purpose treatment planning module 104 and/or special purpose health care services matching unit 120, such as, for example, a programmed workstation, a programmed desktop computer, a programmed networked computer, a programmed server, a collection of programmed servers and/or databases, a programmed virtual machine running inside a computing device, a programmed mobile computing device, or a programmed tablet PC.”
See also par. [0193], which describes the system as including general purpose computing devices with a processor.
Memory storing instructions that, when executed by the one or more processors, cause the computing system to perform
Par. [0088], “Health care services matching unit 120, accepter module 602, activator module 604, data accepter module 606, and/or presenter module 608 may access data stored in virtually any type of memory that is able to store and/or provide access to information in, for example, a one-to-many, many-to-one, and/or many-to-many relationship. Such a memory may include, for example, a relational database and/or an object-oriented database, examples of which are provided in more detail herein.”
Obtaining first electronic data of a first user
Par. [0110]-[0121] discusses receiving different types of information about the mental states or mental attributes of the user
Obtaining second electronic data for each of a plurality of second users
Par. [0087], “Further, many methods of searching health care and/or service provider databases known in the art may be used, including, for example, unsupervised pattern discovery methods, coincidence detection methods, and/or entity relationship modeling. In some embodiments, health care services matching unit 120, accepter module 602, activator module 604, data accepter module 606, and/or presenter module 608 may process user input data according to health care options and/or service provider information available as updates through a network.”
Determining first input data for at least one first machine learning model based on the first electronic data of the first user and predicting, based on the first input data and the at least one first machine learning model, a first mental state of the first user
Par. [0148]-[0155] describe being able to analyze markers from a patient that indicate a person’s emotions at a given time.
The first mental state comprising a set of first mood values
Par. [0113], “Further, operation 1306 illustrates accepting at least one indication of anxiety, an appearance, a behavior, depression, fear, inattention, a mood disturbance, a phobia, or a psychological test result. For example, as shown in FIGS. 4 through 8, mental disorder accepter module 632 can accept at least one indication of anxiety, an appearance, a behavior, depression, fear, inattention, a mood disturbance, a phobia, or a psychological test result. In one example, mental disorder accepter module 632 can accept from a user interface an indication of anxiety and depression. Anxiety may include feelings of fear, apprehension, and/or worry and may be accompanied by physical sensations. An appearance may include an outward, audible, and/or visible aspect of a person and/or thing associated with a person. A behavior may include the manner in which a person and/or thing associated with a person acts and/or reacts. Depression may include a mental state characterized by pessimism, a sense of inadequacy, despondence, despair, a low level of energy, and/or a lack of activity. Fear may be caused by impending danger, perceived evil, and/or pain, whether real or imagined. Inattention may include the failure of a person to focus attention. A mood disturbance may include a change in emotional state. A phobia may include an irrational, and/or persistent fear of certain situations, objects, activities, and/or people. A psychological test result may include a sample behavior for inferring a certain generalization about a person. For example, a personality test result may indicate that person has obsessive/compulsive characteristics. In some instances, mental disorder accepter module 632 may include a computer processor.”
Predicting, based on the first mental state of the first user, the second electronic data for each of the plurality of second users, and one or more second machine learning models, one or more therapeutic matches between the first user and one or more second users of the plurality of second users
Par. [0087], “The health care services matching unit 120, accepter module 602, activator module 604, data accepter module 606, and/or presenter module 608 may perform simple data relay functions and/or complex data analysis, including, for example, fuzzy logic and/or traditional logic steps. Further, many methods of searching health care and/or service provider databases known in the art may be used, including, for example, unsupervised pattern discovery methods, coincidence detection methods, and/or entity relationship modeling. ”
Facilitating presentation, via a graphical user interface (GUI), of the one or more predicted therapeutic matches
Par. [0072], “Service provider 160 may include health care services provider 162 and/or payer 170. Health care services provider 162 may include, for example, physician 264, hospital 266, and/or health maintenance organization 268. Payer 170 may include, for example, insurer 272, and/or government agency 274. Health care services matching unit 120 may then present matched health-related service 246 to user 140.”
Par. [0074], “As referenced herein, the treatment planning module 104 and/or health care services matching unit 120 may be used to perform various data querying and/or recall techniques with respect to sensor data 250 and/or a plurality of health service options, in order to obtain and/or present a plurality of health service options. For example, where the sensor data 250 is organized, keyed to, and/or otherwise accessible using one or more reference health-related status indicators such as symptom, disease, diagnosis, or the like, treatment planning module 104 and/or health care services matching unit 120 may employ various Boolean, statistical, and/or semi-boolean searching techniques to match sensor data 250 with one or more indications of health status and/or one or more relevant health-related services options. ”
Receiving, in response to the first user interacting with the GUI, a user selection of a particular second user of the one or more second users of the plurality of second users and automatically connecting, in response to receiving the user selection of the particular second user of the one or more second users of the plurality of second users, the first user with each of the one or more second users of the plurality of second users
Par. [0072], “Health care services matching unit 120 may include, for example, service provider database 222, sole source selection unit 224, auction unit 226, 228 arbitrage unit 228, user preference database 230, Deep Web search unit 232, and/or Web 2.0 matching unit 234. Health care services matching unit 120 may communicate directly or over a network with service provider 160 to obtain a suitable health-related service according to health-related services selection 244 and any user preference contained, for example, in user preference database 230. ”
Par. [0085], “FIG. 4 illustrates an example system 400 in which embodiments may be implemented. The system 400 includes a device 102. The device 102 may contain, for example, accepter module 602, activator module 604, data accepter module 606, and/or presenter module 608. The device 102 may communicate over a network or directly with remote treatment planning module 150 and/or remote health care services matching unit 152. User 140 may interact directly or through a user interface with device 102. Device 102 may communicate with service provider 160, which may include health care services provider 162 and/or payer 170. Device 102 may accept user input to provide one or more health services options, for example via accepter module 602, activator module 604, data accepter module 606, and/or presenter module 608. Device 102 may accept a selected health service option and match it with an appropriate service provider via, for example health care services matching unit 120. Service provider 160 may include, for example, health care services provider 162 and/or payer 170.”
However, Firminger does not teach
The first mental state comprising a set of first mood values, a set of first uncertainty values, and a set of first magnitude values
Each first mood value of the set of first mood values being associated with a corresponding first uncertainty value of the set of first uncertainty values and a corresponding first magnitude value of the set of first magnitude values
The first magnitude value indicating a first relative strength or weakness of the associated first mood value
Denison teaches
The first mental state comprising a set of first mood values and a set of first magnitude values
Par. [0214], “In some examples, processor 40 (or a processor of another device, such as programmer 28) can determine an evaluation metric based on the trajectory of the feature vectors relative to the classification boundary defined by the SVM. The evaluation metric can be stored in memory 42 of IMD 16 or a memory of a device. A log of the evaluation metrics generated by processor 40 over time can provide data with which a clinician can evaluate the progression of the patient's condition, monitor the severity of the patient condition, and the like. The evaluation metric can indicate, for example, whether the patient's condition is improving (e.g., if the trajectory is approaching the classification boundary in examples in which patient 14 is currently in a negative patient state) or whether the patient's condition is worsening (e.g., if the trajectory is approaching the classification boundary in examples in which patient 14 is currently in a positive patient state). In addition, in some examples, the evaluation metric can indicate whether the patient is approaching a patient state transition (e.g., if the trajectory is approaching the classification boundary).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Firminger the ability to include a set of magnitude values in the mental state, as taught by Denison, because it allows the system to monitor the severity of their condition and also to track the progression of the patient’s emotional state over time (see Denison, par. [0214]).
Abdullah teaches
A set of values including a class prediction and a set of first uncertainty values
Par. [0072], “A class probability estimate was computed that provided more granular information than prediction output alone. Probability estimations are easily interpretable and particularly useful in conveying uncertainty associated with outputs from a statistical model. In particular, the confidence score associated with predictions made by the model could help clinicians make informed decisions. For example, depending on the potential cost associated with misclassification in a given context, clinicians could choose to discard predictions with high uncertainty. For example, being able to associate a confidence score with this binary outcome can be particularly useful in clinical setup, e.g., where if the prediction has low confidence score (e.g., with probability 0.51—barely more than a threshold), then it might require further reviews from the clinicians.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Firminger and Denison the ability to include uncertainty values in addition to the predicted classifications, as taught by Abdullah, because it allows the system to determine how likely it is the prediction is correct and either keep or discard the predictions based on the potential costs associated with the system misclassifying a patient (See Abdullah, par. [0072]-[0073]).

Claim 11
	Claim 11 is a process claim that recites a method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Firminger teaches the following limitations not addressed by the rejection of claim 1:
A method
Abstract, “Systems and methods are described relating to accepting an indication of at least one attribute of an individual; activating at least one sensor at least partially based on the accepting an indication of at least one attribute of the individual; accepting sensor data from the at least one sensor; and presenting a set of health care options at least partially based on the accepting sensor data from the at least one sensor.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Firminger, Denison, and Abdullah, in further view of Dagum (US PG Pub. 2020/0245949).

Claim 4
	Regarding claim 4, the combination of Firminger, Denison, and Abdullah teaches all the limitations of claim 1. Firminger further teaches
The first electronic data including voice data of the first user and image data of the first user
Par. [0148], “Some examples of surrogate markers may include a skin response to a stimulus; a face pattern indicative of approval, disapproval, or emotional state; eye movements or pupil movements indicating visual attention to an object; voice stress patterns indicative of a mental state, or the like. Surrogate markers may be used in conjunction with brain activity measurements for higher confidence in a predictive or interpretational outcome. For example, brain activation of the caudate nucleus in combination with calm voice patterns may increase confidence in a predictor of trust between a subject and a stimulus.”
Par. [0153], “In one embodiment, response accepter module 674 may measure and/or record gaze tracking. In some instances, response accepter module 674 may include a camera that can monitor a subject's eye movements in order to determine whether the subject looks at a presented characteristic, for example, during a certain time period.”
Par. [0157], “In one embodiment, response accepter module 674 may measure and/or record voice response. Voice response may include speech captured by a microphone during presentation of a characteristic.”
However, Firminger does not teach
The first electronic data including text messages sent by the first user, email messages sent by the first user, and physical orientations of a device of the first user
Dagum teaches
The first electronic data including text messages sent by the first user, email messages sent by the first user, and physical orientations of a device of the first user
Par. [0023], “A smartphone today enables a user to make calls, send and receive emails and text messages, find their location on a map or retrieve directions to a destination point, browse the internet, download and play game applications, and a host of other activities. In addition, these smartphones are equipped with accelerometers and gyroscopes that sense the device's acceleration and orientation in 3-dimensions. Processing of the acceleration and orientation signals reveals a user's activity such as whether the person is walking or jogging.”
Par. [0049], “Person 211 can send communication to others using electronic device 201. Communication activity 203 represents person 211's communication related interaction through input/output components of electronic device 201. Communication activity 203 can include person 211 making or receiving phone calls, sending or receiving email messages, or sending or receiving text messages. Communication activity 203 can also include communication frequency and various qualitative characteristics of communication activity. Capture module 209 can capture communication activity 203, including the date and time of making or receiving phone calls, sending or receiving email messages, or sending or receiving text messages, the duration of calls, sender and recipient phone numbers, emails address, etc. Capture module 209 can store communication activity 203 in durable storage 208.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Firminger, Denison, and Abdullah the ability to receive data of a user that includes text messages sent by a user, emails sent by a user, and physical orientation of a device, as taught by Dagum, because the ability to collect and process the data representative of a user’s interactions with an electronic device “can be used to create digital biomarkers from the captured interaction data and that are correlated with standard clinical assessments of mood.” (Dagum, par. [0024]).

Claim 4
	Regarding claim 4, the combination of Firminger, Denison, and Abdullah teaches all the limitations of claim 1. Firminger further teaches
The second electronic data including voice data of the first user and image data of the second user
Par. [0148], “Some examples of surrogate markers may include a skin response to a stimulus; a face pattern indicative of approval, disapproval, or emotional state; eye movements or pupil movements indicating visual attention to an object; voice stress patterns indicative of a mental state, or the like. Surrogate markers may be used in conjunction with brain activity measurements for higher confidence in a predictive or interpretational outcome. For example, brain activation of the caudate nucleus in combination with calm voice patterns may increase confidence in a predictor of trust between a subject and a stimulus.”
Par. [0153], “In one embodiment, response accepter module 674 may measure and/or record gaze tracking. In some instances, response accepter module 674 may include a camera that can monitor a subject's eye movements in order to determine whether the subject looks at a presented characteristic, for example, during a certain time period.”
Par. [0157], “In one embodiment, response accepter module 674 may measure and/or record voice response. Voice response may include speech captured by a microphone during presentation of a characteristic.”
However, Firminger does not teach
The second electronic data including text messages sent by the first user, email messages sent by the first user, and physical orientations of a device of the second user
Dagum teaches
The second electronic data including text messages sent by the first user, email messages sent by the first user, and physical orientations of a device of the second user
Par. [0023], “A smartphone today enables a user to make calls, send and receive emails and text messages, find their location on a map or retrieve directions to a destination point, browse the internet, download and play game applications, and a host of other activities. In addition, these smartphones are equipped with accelerometers and gyroscopes that sense the device's acceleration and orientation in 3-dimensions. Processing of the acceleration and orientation signals reveals a user's activity such as whether the person is walking or jogging.”
Par. [0049], “Person 211 can send communication to others using electronic device 201. Communication activity 203 represents person 211's communication related interaction through input/output components of electronic device 201. Communication activity 203 can include person 211 making or receiving phone calls, sending or receiving email messages, or sending or receiving text messages. Communication activity 203 can also include communication frequency and various qualitative characteristics of communication activity. Capture module 209 can capture communication activity 203, including the date and time of making or receiving phone calls, sending or receiving email messages, or sending or receiving text messages, the duration of calls, sender and recipient phone numbers, emails address, etc. Capture module 209 can store communication activity 203 in durable storage 208.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Firminger, Denison, and Abdullah the ability to receive data of a user that includes text messages sent by a user, emails sent by a user, and physical orientation of a device, as taught by Dagum, because the ability to collect and process the data representative of a user’s interactions with an electronic device “can be used to create digital biomarkers from the captured interaction data and that are correlated with standard clinical assessments of mood.” (Dagum, par. [0024]).

Claims 14-15
Claims 14-15 are method claims dependent from claim 11 that recite limitations that are the same or substantially similar to claims 4-5. Please refer to the rejections of claims 11 and 4-5.

Subject Matter Free of Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 2-3
	Claims 2-3 were determined to be free from prior art because they recite limitations that were not found in the prior art or were not considered to be obvious variants of prior art. Specifically, the limitations regarding “predicting, based on the second input data and the at least one first machine learning mode, a respective second mental state of each of the second users of the plurality of second users…” and “generating the one or more second machine learning models based on the first mental state of the first user, the respective second mental state of each of the plurality of second users, the inventory of preferences of the first user, the one or more respective goals for each second user of the plurality of second users, and the labeled session data” in claim 2 and “predicting, based on the first mental state of the first user, a respective second mental state of each of the plurality of second users… one or more therapeutic matches between the first user and one or more second users of the plurality of second users”.
	During the search for prior art, the following references identified as being relevant, but they were determined not to be sufficient to teach the claimed limitations: 
Parker (Clifton B. Parker, “Emotional fit important between a patient's desired feelings and physician, Stanford research shows” Stanford News, dated April 2, 2015 and verified as having been available at least as far back as June 11, 2016 on archive.org available at http://web.archive.org/web/20160611121732/https://news.stanford.edu/2015/04/02/doctor-patient-emotion-040215/)
Parker teaches how it is important to match patients to providers based on the desired feelings of the patient and the emotional states of the providers. However, this is using a desired mental state of the patient and a generalized mental state of the provider, not a predicted current mental state of the provider.
Abedini (US Pat. 9,424,532)
Abedini teaches a system that tries to match patients to providers based on the personalities of the patient and the provider. This is determined to not teach the limitations in claims 2 or 3 because one having ordinary skill in the art would not understand the personality of a provider to be the same as the mood of the second user in the claims because personality is a personal characteristic that is relatively constant over time and mood is a personal characteristic that is much more volatile and subject to change over time (see specification, par. [0033]).

Claim 6
	Claim 6 was determined to be free from prior art because the Examiner was unable to find prior art that taught the same method for mapping the mental states of the users onto a coordinate system.
	During the search for prior art, the following references were identified as relevant, but they were not considered to teach the claimed limitations:
Curtis (US PG Pub. 2021/0350917)
Curtis teaches a system that broadly discusses displaying emotional data in both 2-dimentional and 3-dimensional graphs, but the descriptions of the graphs in Curtis lack the specificity required to teach the claimed limitations.
Moskowitz (US PG Pub. 2021/0104312)
Moskowitz teaches a system that describes the ability to map emotion onto a 2-dimentionsal graph, but this graphing of emotions is used to categorize words found in data and identify the sentiment of the messages based on the emotions of the language. This mapping of emotional words is not the same as the mapping of the mental states of the users.

Claims 7-10
	Claims 7-10 all depend from claim 6 and they are considered to be free from prior art based on their dependency to a claim that is free from prior art.

Claims 12-13 and 16-20
	Claims 12-13 and 16-20 are all method claims dependent from claim 11 that recite limitations that are the same or substantially similar to claims 2-3 and 6-10, respectively. Because claims 2-3 and 6-10 were determined to be free from prior art, claims 12-13 and 16-20 are similarly free from prior art.

Response to Arguments
112 Rejections
Applicant’s arguments filed November 4, 2022, have been fully considered but they are not persuasive.

With respect to the Applicant’s arguments regarding the 112(a) rejections, the arguments are not persuasive.
The Applicant argues that the claims have sufficient written description because machine learning models are used to generate the relationships between the mental state of the user and the successful therapeutic matches. This argument is not persuasive.
When a machine learning algorithm makes a prediction, the machine learning algorithm uses learned relationships between input variables and the output variables. These are learned by analyzing training where the input variables and the output variable are known, so that the algorithm can learn the relationships needed to make the prediction. 
In the present application, there is not sufficient support for making a system like the one described because the original disclosure does not provide a proper description of what a successful therapeutic match is. Without knowing how the inventor defines what makes a successful therapeutic match, it is not possible for one having ordinary skill in the art know how the inventor would use a machine learning algorithm to make a prediction regarding what a therapeutic match is.
It is noted that the labeled session data does not provide a definition of what makes a successful therapeutic match. The labeled session data only indicates whether each individual session was a success, not whether the overall match is a success (see par. [0136], “The labeled session data may comprise data from previous therapy sessions (e.g., earlystage therapy sessions) that have been labeled as successful and/or unsuccessful.”). Further, par. [0136] states, “Early-stage therapy sessions may include therapy sessions between a first session and a firth [sic] session, for example.” Consider a situation where a patient and a doctor have multiple sessions with mixed results among the multiple sessions (e.g., 4 labeled successful and 1 labeled unsuccessful). The specification provides no explanation of whether such a match would be considered a successful match or an unsuccessful match.
Because the original disclosure does not provide a standard by which a successful match is determined, i.e., what makes a successful match, or how the input data relates to a successful match, there is insufficient support such that one having ordinary skill in the art would know that the inventor was in possession of the claimed invention.
Therefore, the arguments against the 112(a) rejections are not persuasive, and the 112(a) rejection will be sustained.

101 Rejections
Applicant’s arguments filed November 4, 2022, have been fully considered but they are not persuasive.

With respect to the Applicant’s arguments against the 101 rejections, the arguments are not persuasive.
In order to make a determination that the claims provide a particular solution to a particular problem, the claims must “describe the invention such that the improvement would be apparent to one of ordinary skill in the art” (MPEP 2106.05(a)). If the original disclosure fails to provide “to provide details regarding the manner in which the invention accomplished the alleged improvement”, the invention would not be considered to make an improvement to technology (MPEP 2106.05(a), citing Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)).
The Applicant’s argument that the claims provide a particular solution are not persuasive because the claims only broadly recite the use of a machine learning algorithm, and the description of the machine learning algorithm only generally recites a list of possible known machine learning algorithms that could be used to implement the invention (specification, par. [0064], “For example, the machine learning models 256 may include Bayesian models, neural networks models, deep learning models, supervised learning models, unsupervised learning models, random forest models, and/or the like.”).
Because the claims broadly recite the use of a machine learning algorithm, and the specification recites an open-ended list of multiple known machine learning algorithms that could be used, the claims do not provide a particular solution to a particular problem. Rather they are “merely claiming the idea of a solution or outcome” (MPEP 2106.05(a)).
For at least these reasons, the arguments against the analysis performed at Step 2A of the 101 rejection is not persuasive.

With respect to the arguments against Step 2B, these arguments are not persuasive.
The Applicant argues that the predictions made using machine learning models are “neither well-known, routine, nor conventional” (Remarks, pg. 13). However, the machine learning models that are recited in the specification includes a list of well-known, routine, and conventional machine learning models (par. [0064], “For example, the machine learning models 256 may include Bayesian models, neural networks models, deep learning models, supervised learning models, unsupervised learning models, random forest models, and/or the like.”).
Because claims recite the use of well-understood, routine, and conventional machine learning models to make the predictions, it cannot be said that making the predictions is not well-understood, routine, or conventional. Therefore, the arguments against the analysis performed at Step 2B of the rejection is not persuasive.

For at least the foregoing reasons, the arguments against the 101 rejection are not persuasive, and the rejections will be sustained.

103 Rejections
Applicant’s arguments filed November 4, 2022, have been fully considered but they are not persuasive.

With respect to the arguments against the Firminger reference, the arguments only describe what Firminger does not teach rather than providing any explanation of how the claimed limitations are patentably distinguishable from the cited portions of the Firminger reference..
  
With respect to the arguments against the Denison reference, these arguments are not persuasive.
Although not explicitly mapped in the original rejection, the teachings of Denison that were cited in the original rejection do teach the limitations “each first mood value of the set of first mood values being associated with a corresponding first magnitude value of the set of first magnitude values and the first magnitude value indicating a first relative strength or weakness of the associated first mood value”. Denison teaches the use of feature vectors that have a value for the patient state and a value of the severity of the patient state, with the severity metric corresponding to the patient state. These severity metrics are used to track the trajectory of the patient’s state, such as being able to indicate whether the patient is getting better or getting worse.

With respect to the arguments against the Abdullah reference, these arguments are also not persuasive.
Although not explicitly mapped in the original rejection, the teachings of Denison that were cited in the original rejection do teach the limitations “each first mood value of the set of first mood values being associated with a corresponding first uncertainty value of the set of first uncertainty values”. The predicted mental state is the output of a predictive model, with the mood value being a class prediction about the state of a user. Abdullah teaches the ability to generate uncertainty values associated with predicted classes generated by a predictive model. Since the mood value is the predicted class, the teachings of Abdullah that describe providing an uncertainty estimate for the class prediction teaches the ability generate a set of uncertainty values, with each uncertainty value corresponding to a mood value.

With respect to the arguments against the Dagum reference, the Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
There is an assertion that Dagum does not teach specific limitations, but there is no argument about how the claimed limitations are distinguished from the cited portions of the Dagum reference.

	For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive, and the 103 rejections will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686